Citation Nr: 0208225	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  98-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left knee disorder.

(The issue of entitlement to service connection for a low 
back disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim as not well grounded.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in September 1999, a transcript 
of which is of record.

In a December 1999 decision the Board, among other things, 
denied the veteran's left knee claim as not well grounded.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  By a July 2001 
Order, the Court vacated the Board's decision, and remanded 
the case for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).

The Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)) with respect 
to the issue of entitlement to service connection for a low 
back disorder.  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.

FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's left knee claim has been completed.

2.  The medical evidence does not show that the veteran has a 
current left knee disorder.


CONCLUSION OF LAW

Service connection is not warranted for a left knee disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); VAOPGCPREC 12-99 (October 18, 1999); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO accorded 
the veteran an examination in relation to this claim.  The RO 
also advised the veteran of the evidence necessary to 
substantiate his claim by various documents, including the 
May 1998 Statement of the Case.  Further, the veteran was 
informed by the December 1999 Board decision that he needed 
to submit medical evidence that he had a current left knee 
disorder, and that such a disability was incurred in service, 
in order to substantiate his claim.  Moreover, by 
correspondence dated in March and December 1997, the RO 
requested medical records from all medical providers 
identified by the veteran, it does not appear that the 
veteran has identified any pertinent evidence that is not of 
record.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

As noted above, the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Further, the left knee claim was originally denied as 
not well grounded, and this standard has been explicitly 
eliminated by the VCAA.  However, for the reasons stated 
above, the Board has found that VA's duties under the VCAA 
have been fulfilled.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


Background.  The veteran has contended in various statements, 
and at his September 1999 personal hearing, that he incurred 
a left knee disorder as a result of an injury he sustained 
when he was riding in an armored personnel carrier that hit a 
mine.  The mine caused serious damage to the vehicle and the 
veteran was thrown thirty to forty feet from the carrier upon 
impact.

The veteran's lower extremities were clinically evaluated as 
normal on his January 1966 enlistment examination.  At the 
time of this examination, he indicated that he had never 
experienced "trick" or locked knee.  His service medical 
records show no treatment for any left knee problems.  On his 
November 1968 separation examination, the veteran's lower 
extremities were clinically evaluated as normal.  In 
addition, he indicated that he had not experienced "trick" 
or locked knee.

The veteran's DD For 214 reflects that his military 
occupational specialty was that of a finance specialist, and 
his related civilian occupation was that of a bookkeeper.
However, he was awarded the Purple Heart, among other awards 
and citations. 

Also on file is a telegram, dated in November 1968, that was 
apparently sent to the veteran's parents by the Adjutant 
General at the direction of the Secretary of the Army.  This 
telegram stated that the veteran was slightly wounded in 
November 1968 as a result of which he received a laceration 
to the left knee.  Further, it was stated that the veteran 
had been a passenger on a military vehicle when the vehicle 
was hit by a hostile mine.  The veteran was treated and 
returned to duty.  Since the veteran was not seriously 
wounded, no further report was to be furnished.

The veteran has submitted photographs taken at time of the 
accident that show the disabled military vehicle.  However, 
the veteran is not in the photographs and the photographs do 
not show the extent of his injuries.

Various private medical records are on file which, together, 
cover a period from 1986 to 1998.  However, these records do 
not appear to contain any objective evidence of a current 
left knee disorder.

The veteran underwent a VA medical examination in June 1997 
in conjunction with his case.  At this examination, the 
veteran recounted the circumstances of his in-service injury, 
including the fact that he was thrown 30 to 40 yards and 
landed on his knees, forearm, and face.  Examination of the 
extremities showed the veteran had 5/5 musculoskeletal 
strength.  Deep tendon reflexes were intact and equal 
bilaterally.  He was also found to have palpable peripheral 
pulses.  There were no notable scars, to include the knee 
joint.  No left knee disorder was diagnosed following this 
examination.

At the September 1999 personal hearing, the veteran described 
the circumstances of his in-service injury that occurred when 
the armored transport struck a mine, and that he injured both 
his back and his knee as a result thereof.  In addition, he 
testified that his duties were that of a financial clerk, and 
that he was in the field on this particular day to take pay 
complaints.  Moreover, he testified that he was primarily 
concerned about his back, and that he was not too concerned 
about his knee.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  While the veteran's DD Form 
214 shows that his military occupational specialty was that 
of a finance specialist, and he testified at his personal 
hearing that his duties were that of a financial clerk, and 
that he was in the field at the time of the injury to take 
pay complaints, the Board notes that the veteran's DD Form 
214 also shows that he was awarded the Purple Heart.  Under 
these circumstances, the Boatrd finds that the fact that the 
jeep accident occurred, resulting in a left knee injury, is 
not in dispute.  As discussed below, the primary impediment 
to a grant of service connection for this claim is the 
absence of medical evidence of a current diagnosis of a left 
knee disability and a record that includes a VA examination 
in June 1997 that essentially ruled out the claimed disorder.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left knee 
disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  
Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.

The Board finds that the veteran did sustain an in-service 
left knee injury as a result of his armored transport hitting 
a mine.  As noted above, the November 1968 telegram from the 
Adjutant General attests to this injury.  Moreover, the 
veteran provided credible testimony about this injury at his 
September 1999 personal hearing.  Further, his DD Form 214 
reflects that he was awarded the Purple Heart which shows 
that he was wounded during service.  As such, as noted above, 
the occurrence of the in-service left knee injury as 
described by the veteran is not in dispute.  Nevertheless, 
his claim must still be denied as the medical evidence does 
not show he incurred a current left knee disorder as a result 
of this in-service injury.

The private medical records on file do not appear to show any 
objective evidence of a current left knee disorder.  
Moreover, the June 1997 VA examination found no left knee 
disorder upon examination of the extremities, to include any 
notable scars of the knee joint.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left knee disorder, and it must be denied.  
The Board notes in making this determination it has accepted 
as true the veteran's account of the in-service injury.  
However, his claim was not denied upon the basis of what 
occurred during service, but due to the fact that the medical 
evidence does not show he has a current left knee disorder as 
a result of the in-service injury.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for left knee disorder is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

